                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

                                     NO. 3:19-CV-348-CHB



JASON COMPTON                                                                      PLAINTIFF

v.                   RESPONSE TO PLAINTIFF’S MOTION TO STAY

                                       (electronically filed)

LOUISVILLE METROPOLITAN GOVERNMENT, et al.                                      DEFENDANTS


                                          * * * * * * *

       Come Defendants, by counsel, and in response to Plaintiff’s Motion to Stay the proceedings

pending resolution of his criminal action, states as follows:

       Defendants have no objection to the stay so long as Defendants are not required to file a

responsive pleading to the Amended Complaint until such time as the stay is lifted. A proposed

order is attached.

                                              Respectfully submitted,


                                              MICHAEL J. O’CONNELL
                                              JEFFERSON COUNTY ATTORNEY


                                               /s/ Susan K. Rivera____________
                                              SUSAN K. RIVERA
                                              Assistant Jefferson County Attorney
                                              531 Court Place, Suite 900
                                              Louisville, Kentucky 40202
                                              Phone (502) 574-3076
                                              Fax (502) 574-4215
                                              Susan.rivera@louisvilleky.gov
                                              Counsel for Defendants
                                CERTIFICATE OF SERVICE


       It is hereby certified that on October 1, 2019, the foregoing was electronically filed with

the clerk of the court by using the ECF system which will send an electronic copy to all counsel

of record.


                                              /s/ Susan K. Rivera___
                                             Susan K. Rivera
